MEMORANDUM **
Appellant John T. Hansen appeals his sentence of 18 months’ imprisonment, 3 years’ probation, and restitution in the amount of $287,796.61. We reject Hansen’s arguments because he expressly waived the right to appeal his sentence in his plea agreement. See United States v. Martinez, 143 F.3d 1266, 1271 (9th Cir.1998); United States v. Schuman, 127 F.3d 815, 817 (9th Cir.1997); United States v. Bolinger, 940 F.2d 478, 480 (9th Cir. 1991). Hansen also did not contest this argument in a reply brief.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.